DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (USPub 2019/0111962).
	With respect to claim 1, Kurokawa discloses a bearing unit for fastening a steering column in a vehicle, with a bracket unit that can be fixed to the vehicle comprising a bearing sleeve which extends along a bearing sleeve center axis and is designed to receive the steering column, and a locking mechanism (39) for optionally fixing the bearing sleeve on the bracket unit (Fig 5B) and for optionally releasing a relative movement of the bearing sleeve with respect to the bracket unit (Fig 5A), wherein characterized in that the locking mechanism has a first eccentric which (Fig 5A), for fixing the bearing sleeve on the bracket unit, wherein the first eccentric has a first form-fit connection (49) acting in a first direction and a second form-fit connection (49) acting in a second direction is coupled to a first counterpart eccentric unit, and wherein the second direction is oriented in the opposite direction to the first direction [0112 and 0113].
	With respect to claim 4, wherein at least one of the form fit connections is self reinforcing in its associated direction of action [0112 and 0113].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-10, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa.
	With respect to claim 2, Kurokawa discloses a locking mechanism with a second eccentric for fixing a bearing sleeve on a bracket unit wherein the second eccentric is coupled to a counterpart eccentric unit via a form fit connection (Figs 7A-7B) and also that embodiments may be combined to achieve locking of the steering column in both the front/rear direction and the vertical direction [0144], but Kurokawa does not specifically disclose that the front/rear direction second eccentric includes third and fourth form fit connections that act in opposite directions. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the front/rear eccentric shown in Figs 7A-7B in a similar manners as the vertical eccentric shown in Figs 5A-5B to have two form fit connections that act in opposite directions, since such a modification would have been expected nothing but predictable results, namely, that a wedge effect would be created during an impact load to resists both a forward and rearward displacement of the adjusting rod.
	With respect to claim 3, wherein the first and second directions run vertically (Figs 5A-5B) and the third and fourth directions run substantially along the bearing sleeve center axis (Figs 7A-7B).
	With respect to claim 5, wherein each eccentric is has substantially the shape of two combined quarter circle or two combined quarter ellipse segments, wherein the circular arc sections are arranged diametrically opposite with respect to the eccentric axis (Figs 5A-5B and 7A-7B).
	With respect to claim 6, wherein each eccentric is provided with a primary toothed section for fixing the bearing sleeve on the bracket unit, and each eccentric is positively engaged in an associated primary counterpart toothed section, which is provided on the associated counterpart eccentric unit, and that each eccentric is provided with a secondary toothed section which, in order to fix the bearing sleeve on the bracket unit, engages with a form fit in an associated secondary counterpart toothed section which is provided on the associated counterpart eccentric unit (Figs 5A-5B and 7A-7B, as modified).
	With respect to claim 8, wherein the locking mechanism has a clamping shaft (17a) and each eccentric is mounted radially on the clamping shaft and is rotatably coupled to the clamping shaft (Figs 5A-5B and 7A-7B).
	With respect to claim 9, wherein to provide a predominantly vertical or completely vertical adjustability of the bearing sleev
	With respect to claim 10, wherein to provide adjustability along the bearing sleeve center axis with respect to the bracket unit, the clamping shaft passes through at least one second receiving slot (16c), wherein the at least one second receiving slot runs substantially along the bearing sleeve center axis when the bearing unit is mounted on the vehicle, and wherein the second eccentric or the first eccentric is arranged in the region of the second receiving slot and the second counterpart eccentric unit or the first counterpart eccentric unit is provided in an edge region of the second receiving slot (Figs 7A-7B).
	With respect to claim 13, wherein the third and fourth directions are oriented substantially perpendicular to the first and second directions (Figs 5A-5B and 7A-7B).
	With respect to claim 14, it would have been obvious to switch the first and second eccentrics such that the first runs along the bearing sleeve center axis and the second runs vertically, since such a substitution is matter of design choice, and the Examiner notes that it can be interpreted that either could be labeled as the “first” or “second” eccentric.
	With respect to claim 15, all form fit connections are self reinforcing in each case in their associated direction of action (Figs 5A-5B and 7A-7B).
	With respect to claim 20, wherein the second receiving slot (16c) is provided on the bearing sleeve (Figs 7A-7B).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Buzzard et al. (USPub 2014/0000325).
	With respect to claim 7, Kurokawa discloses the claimed invention discussed above but does not disclose wherein the primary toothed section, the secondary toothed section, the primary counterpart toothed section, and the secondary counterpart toothed section are sawtooth sections and at least one of a set of steeper tooth flanks of the primary toothed section rests against one of a set of steeper tooth flanks of the primary counterpart toothed section to make the associated form- fit connection, and at least one of a set of steeper tooth flanks of the secondary toothed section rests against one of a set of steeper tooth flanks of the secondary counterpart toothed section to make the associated form-fit connection. Buzzard et al., however, disclose form-fit connections with sawtooth shapes as discussed above (Fig 3). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Kurokawa in view of the teachings of Buzzard et al. to form the toothed sections with angles as discussed above in order to achieve a desired locking connection between the corresponding teeth.
	With respect to claim 16, Kurokawa does not disclose each eccentric is rotatably coupled to the clamping shaft via a spring section. Buzzard et al., however, disclose a spring (124) coupling an eccentric to a clamping shaft (Fig 4). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Kurokawa in view of the teachings of Buzzard et al. to use a spring in order to bias the steering column in a locking state to avoid accidental movement of the steering column.

Allowable Subject Matter
Claims 11-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        11/2/2022